AMENDED DLD-150                                                   NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                         No. 17-1314
                                         ___________

                              IN RE: MATTHEW TUCKER,
                                                     Petitioner
                         ____________________________________

                        On a Petition for Writ of Mandamus from the
                  United States District Court for the District of New Jersey
                        ____________________________________

                       Submitted Pursuant to Rule 21, Fed. R. App. P.
                                      March 2, 2017
              Before: CHAGARES, VANASKIE, and KRAUSE, Circuit Judges

                                (Opinion filed: March 23, 2017)
                                        ___________

                                          OPINION*
                                         ___________
PER CURIAM

         Matthew Tucker has been civilly committed to New Jersey state psychiatric

facilities for periods of time since being acquitted, by reason of insanity, of murdering his

nephew in 1989. He has been a prolific litigator over the years and has filed almost 50

actions in the District Court and almost 60 appeals and other proceedings with this Court.

These proceedings have included multiple challenges to his civil commitment.


*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
       At issue here is a handwritten document that Tucker filed with this Court and that

has been docketed as a petition for a writ of mandamus. Tucker’s petition is almost

entirely illegible, and we discern no potential basis for mandamus relief.1 “Traditionally,

the writ of mandamus has been used to confine an inferior court to a lawful exercise of its

prescribed jurisdiction or to compel it to exercise its authority when it is its duty to do

so.” United States v. Higdon, 638 F.3d 233, 245 (3d Cir. 2011) (quotation marks

omitted). Tucker has many actions pending in the District Court, but his petition does not

appear to refer to any of them.2




constitute binding precedent.
1
  We have noted Tucker’s largely illegible handwriting before. See, e.g., In re Tucker,
598 F. App’x 813, 813 (3d Cir. 2015) (per curiam). If Tucker submits any future filings,
he should do so in typewritten form if possible or consider seeking out the assistance of
someone who can help him in writing them more legibly. We do not suggest that Tucker
is legally entitled to any such assistance. Instead, we merely note that if there are any
future filings, it would be helpful to the courts in identifying and considering his requests
for relief for them to be legible.
2
  From 2013 through 2015, Tucker filed at least 13 largely illegible petitions or
complaints in the District Court and inundated the District Court with numerous other
filings. The District Court dismissed those actions, in most cases without prejudice to
Tucker’s ability to either file an amended pleading or to designate a single filing to serve
as his operative pleading. Tucker appealed from those rulings, and we dismissed his
appeals because those rulings were not immediately appealable under 28 U.S.C. § 1291.
(C.A. Nos. 14-1959 through 14-1968, 16-1631 through 16-1633, 16-2016.) Those
actions remain pending in the District Court. To the extent that Tucker’s petition could
be read to challenge the District Court’s rulings, the District Court has discretion in
controlling its dockets and we discern no basis for mandamus relief at this time. See In re
Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982).

                                               2
       Instead, it appears that Tucker seeks to challenge his commitment on double

jeopardy and other grounds, and he appears to seek immediate release.3 We generally

lack jurisdiction to consider requests for habeas relief in the first instance. See United

States v. Brooks, 230 F.3d 643, 646 n.3 (3d Cir. 2000), on reh’g on other grounds, United

States v. Brooks, 245 F.3d 291 (3d Cir. 2001). Tucker can challenge his current order of

commitment in the District Court to the extent that he may not already have done so.4

We express no opinion on the merits of any such challenge.

              Tucker’s motions for leave to supplement his mandamus petition are

granted. His mandamus petition will be denied. To the extent that Tucker’s filings

request any other form of relief, they are denied as well.




3
  Tucker was initially civilly committed in 1991. He apparently was released at some
point thereafter but was committed again in 2001. Civilly committed individuals in New
Jersey receive periodic hearings to determine whether commitment remains appropriate.
See In re Commitment of W.K., 731 A.2d 482, 483 (N.J. 1999) (per curiam). In his
mandamus petition, Tucker appears to refer to a 2016 state-court order or proceeding. He
also cites the New Jersey statutes governing civil commitment, see N.J. Stat. Ann. §
2C:4-8, and double jeopardy, see N.J. Stat. Ann. § 2C:1-9. Thus, Tucker may be
attempting to raise a double-jeopardy challenge to his current order of commitment.
Unfortunately, however, we cannot discern the precise nature of his request for relief.
4
 In 2014, Tucker filed motions in a closed habeas proceeding in which he previously
challenged his 2001 commitment order. The District Court denied those motions because
Tucker was then under a 2011 commitment order and would have to file a new petition to
challenge that order. We denied a certificate of appealability. (C.A. No. 14-2661.) It is
not immediately apparent whether Tucker has sought to challenge his current
commitment order in any of his proceedings, but we note that at least some of them are
docketed as habeas proceedings.
                                             3